Citation Nr: 0003625	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-10 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's period of active service 
is from August 1968 to November 1972.

The Board notes that, in the September 1998 substantive 
appeal, the veteran requested an appeal hearing before a 
member of the Board at the Central Office in Washington, D.C.  
Subsequently, in a December 1998 statement, the veteran 
indicated that he no longer wished to have such hearing.  No 
further requests for an appeal hearing by either the veteran 
or his representative are of record.  As such, the veteran's 
September 1998 request for an appeal hearing before a member 
of the Board at the Central Office in Washington, D.C., will 
be considered withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.702 (1999).

In addition, the Board notes that the record includes an 
April 1997 VA form 21-4138 (Statement in Support of Claim) 
perfecting the appeal of the issue of entitlement to service 
connection for peripheral neuropathy, to include as secondary 
to Agent Orange exposure.  However, in a July 1999 VA form 
21-4138, the veteran indicated he desired to let this claim 
stand.  As such, the Board finds the veteran's claim of 
service connection for peripheral neuropathy has been 
withdrawn.  See 38 C.F.R. § 20.204 (1999).

Furthermore, in a February 1998 VA form 21-4138 the veteran 
attempted to reopen his claims of service connection for the 
residuals of right wrist ganglion, hepatitis, and 
aneurysm/memory loss.  However, as the only issue currently 
before the Board is that set forth on the title page of this 
decision, these matters are referred to the RO for 
appropriate action.




FINDING OF FACT

The veteran has been diagnosed with PTSD related to his 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In the case of PTSD, a claim of service connection for PTSD 
is deemed well-grounded when there is "[1] medical evidence 
of a current [PTSD] disability; [2] lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).

With respect to the veteran's stressors, the claims file 
contains a written statement from Sandy Foote, the veteran's 
sister, tending to link the veteran's present behavior/PTSD 
symptomatology to his service.  As well, the claims file 
includes November 1997, February 1998 and March 1998 VA forms 
21-4138 (Statement in Support of Claim) describing the 
veteran's reported stressors.  Specifically, the veteran 
indicates he engaged in combat against the enemy while 
serving with Company A, 125th Signal Battalion, 25th Infantry 
Division, Headquarters and Headquarters Company, between 
February 1969 and March 1970.  He was required to carry and 
M-16, was involved in field sweeps, and saw many dead bodies 
and seriously wounded soldiers.  In addition, he reports he 
was involved in combat while serving in CuChi, Vietnam, with 
the 34th and 25th General Support Units, 105th Infantry 
Division, as he was involved in the 1969 Tet and CuChi 
offensives.

Furthermore, in the November 1997, February 1998 and March 
1998 VA forms 21-4138, the veteran noted he was sexually 
assaulted by a Sergeant in November or December of 1969, 
while on transfer from the 25th Infantry Division, 62 
Intelligence, to the 34th General Support Group in Nha Trang.  
He reported the incident to the Military Police service in 
Saigon at that time, and the offending Sergeant was arrested.  
More importantly, the veteran also noted that, on October 23, 
1969, he was physically assaulted/attacked by two men whom he 
had previously reported for smoking marijuana.  In this 
regard, the Board finds this stressor has been verified by 
the veteran's service medical records which contain October 
24, 1969 medical notations indicating the veteran was beaten 
the prior day by two men, had pain all over his body, and was 
treated for multiple trauma.

With respect to the medical evidence of record, the record 
includes post-service medical records from the Leavenworth VA 
Medical Center (VAMC) dated from May 1997 to January 1998 
describing the treatment the veteran received over time for 
various health problems including, but not limited to, 
depression, anxiety, seizure disorder and PTSD.  In 
particular, the records include January 1998 notations 
indicating the veteran continued to think much about Vietnam, 
and that the more he thought of Vietnam, the more aggravated 
and depressed he got; his diagnosis was PTSD.

In addition, a September 1997 VA examination report contains 
a lengthy discussion of the veteran's stressors, which 
basically touches on the stressors reported in the November 
1997, February 1998 and March 1998 VA forms 21-4138, as 
described above.  As well, the examination report notes the 
veteran reported flashbacks which were mostly flashes of 
lights, the Tet offensive, napalm bombs, dead/wounded 
soldiers, planes shooting down gun fire, etc.  He also 
reported nightmares and problems sleeping.  Upon examination, 
the veteran was found to be paranoid/hypervigilant, 
especially when in shopping malls, and emotionally detached 
from others with the exception of his family.  His diagnoses 
included PTSD, alcohol dependence in remission, and having 
thoughts of Vietnam stresses, both of his combat experiences 
and sexual assault.    

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for PTSD is well grounded.  Specifically, 
the Board concludes that the medical records from the 
Leavenworth VAMC and the September 1997 VA examination report 
provide the necessary nexus between the veteran's current 
diagnosis of PTSD, and his active service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  However, 
as additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded; the appeal is granted to this extent 
only.


REMAND

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this regard, the veteran reports he served in the Republic 
of Vietnam during his active service and his DA-20 shows he 
in fact served in Vietnam from February 1969 to March 1970 
and from January 1971 to December 1971.  However, the Board 
finds that the veteran's alleged stressors include some 
combat related stressors, and that the present record does 
not show he engaged in "combat with the enemy" and/or that 
he received any related recognized combat-specific awards or 
individual, as opposed to unit, military combat citations.  
As such, the veteran has not shown he qualifies for the 
combat veteran's special consideration under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(f), as related to the claimed 
combat stressors.  Therefore, as the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged combat related stressors, the record must contain 
service records or other evidence which corroborate the 
veteran's testimony or statements.  See Zarycki, 6 Vet. App. 
98; Doran v. Brown, 10 Vet. App. 283 (1994).  However, the 
Board notes it has found that the October 23, 1969 noncombat 
related incident described above, where the veteran was 
assaulted by two fellow solider, has been verified by the 
service medical records.

Nevertheless, given that the veteran has established his 
claim of service connection is well-grounded, the Board finds 
that the case must be remanded for additional development 
prior to appellate adjudication.  Specifically, the Board 
notes the claims file does not contain any indication that 
the RO has attempted to verify either the combat-related 
stressors or the sexual assault stressor, by contacting the 
appropriate custodian of the relevant service records.  In 
this regard, the Board finds that there is no indication in 
the claims file that the above mentioned PTSD diagnosis is 
specifically related to any specific traumatic events which 
have been verified, including the October 23, 1969 incident.  

The law is clear that any diagnosis of PTSD must be based on 
a stressor history which has been verified.  38 C.F.R. 
§ 3.304(f).  As an examination based on a questionable 
history is inadequate for rating purposes, West v. Brown, 7 
Vet. App. 70, 78 (1994), it is necessary that the veteran's 
stressors which have not been verified be verified, as well 
as that the veteran be provided a new examination where the 
examiner has an accurate, verified history of the veteran's 
military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to almost anyone," as required by the Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.130 
(1999); See also Cohen v. Brown, 10 Vet. App. 128, 141-142 
(1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1999). 

Moreover, the Board notes that it has jurisdiction over 
appeals involving benefits under the laws administered by VA. 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 (1999).  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  A Notice of 
Disagreement with a determination by the agency of original 
jurisdiction must be filed within one year from the date that 
that agency mails notice of the determination to the 
claimant.  Otherwise, the determination will become final. 38 
C.F.R. § 20.302 (1999).

When during the course of review it is determined that 
further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction.  38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, in 
a January 1997 rating decision, the veteran was denied 
service connection for an eye/vision disorder and a skin 
disorder.  Subsequently, in an April 1997 VA form 21-4138 
(Statement in Support of Claim), the veteran expressed 
disagreement with the RO's denial.  As the present record 
does not contain a statement of the case addressing these 
issues, and as the veteran is found to have initiated the 
appellate process with respect to these issues, the issues 
must be REMANDED for further development, as per Manlincon v. 
West, 12 Vet. App. 238 (1999).  See 38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The veteran and his representative 
should be given a Statement of the Case 
covering all pertinent evidence on the 
veteran's claims of service connection 
for an eye/vision disorder and a skin 
disorder.  The veteran and his 
representative should be provided with 
information regarding the appropriate 
time period within which to submit a 
Substantive Appeal.  And, if a 
Substantive Appeal is received, the case 
should be processed and returned to the 
Board, in compliance with the applicable 
procedures regarding the processing of 
appeals. 

2.  With the information obtained from 
the veteran's personnel records; the 
November 1997, February 1998 and March 
1998 VA forms 21-4138; and the medical 
evidence of record, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  This summary and 
a copy of the veteran's DD 214s, DA 20, 
and all associated service documents 
should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification of 
the veteran's claimed stressors, with 
the exception of the October 23, 1969 
incident which the Board has already 
found to be verified by the service 
medical records.  This review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents 
described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

3.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

4.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present, including 
PTSD.  The veteran should be advised that 
failure to report for the scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide the examiner with the 
report of the verified stressor or 
stressors described in paragraph 3, 
above, and inform him/her of the October 
23, 1969 verified stressor.  The examiner 
should be instructed that only these 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in any 
current PTSD symptoms.  The examiner 
should be specifically requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors verified (found to be 
established) by the RO.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosis of PTSD is 
related to the verified stressors.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.  

6.  Thereafter, the RO should 
readjudicate the issue of service 
connection for PTSD, in light of relevant 
decisions including Cohen, supra.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.










The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



